UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) February 18, 2013 Kronos Worldwide, Inc. (Exact name of registrant as specified in its charter) Delaware 1-31763 76-0294959 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 233-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The registrant hereby furnishes the information set forth in the three press releases the registrant issued on February 18, 2013, a copy of each of which is attached hereto as Exhibits 99.1, 99.2 and 99.3, respectively, and incorporated herein by reference. The information, including the exhibits, the registrant furnishes in this report is not deemed “filed” for purposes of section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section.Registration statements or other documents filed with the U.S. Securities and Exchange Commission shall not incorporate this information by reference, except as otherwise expressly stated in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Item No. Exhibit Index Press release dated February 18, 2013 issued by the registrant entitled “Kronos Worldwide, Inc. Announces a Price Increase for All Titanium Dioxide Products Sold in Europe.” Press release dated February 18, 2013 issued by the registrant entitled “Kronos Worldwide, Inc. Announces a Price Increase for All Titanium Dioxide Products Sold in North America.” Press release dated February 18, 2013 issued by the registrant entitled “Kronos Worldwide, Inc. Announces a Price Increase for All Titanium Dioxide Products Sold Outside of North America and Europe.” SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KRONOS WORLDWIDE, INC. (Registrant) By: /s/ A. Andrew R. Louis Date:February 18, 2013 A. Andrew R. Louis, Secretary INDEX TO EXHIBITS Item No. Exhibit Index Press release dated February 18, 2013 issued by the registrant entitled “Kronos Worldwide, Inc. Announces a Price Increase for All Titanium Dioxide Products Sold in Europe.” Press release dated February 18, 2013 issued by the registrant entitled “Kronos Worldwide, Inc. Announces a Price Increase for All Titanium Dioxide Products Sold in North America.” Press release dated February 18, 2013 issued by the registrant entitled “Kronos Worldwide, Inc. Announces a Price Increase for All Titanium Dioxide Products Sold Outside of North America and Europe.”
